Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 6, 2022

                                      No. 04-22-00072-CV

                                 JMI CONTRACTORS, LLC,
                                        Appellant

                                                v.

                                   Jose Manuel MEDELLIN,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-05983
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
       On March 29, 2022, we ordered court reporter Blanca Espericueta to file her portion of
the reporter’s record by April 28, 2022. On that day, Ms. Espericueta filed a notification of late
record requesting an additional thirty days to file her portion of the record. After consideration,
we grant Ms. Espericueta’s request and order her to file her portion of the record by May 31,
2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court